BIOANALYTICAL SYSTEMS, INC.


OUTSIDE DIRECTOR STOCK OPTION AGREEMENT


        THIS AGREEMENT, made this ____ day of June, 2003, by and between
Bioanalytical Systems, Inc., an Indiana corporation with its principal office at
2701 Kent Avenue, West Lafayette, Indiana 47906 (hereinafter called the
“Company”), and ____________, residing at _________________________,
(hereinafter called the “Grantee”, pursuant to the terms, conditions and
limitations contained in the 1997 Bioanalytical Systems, Inc. Outside Director
Stock Option Plan (hereinafter called the “Plan”), a copy of which is attached
hereto as Exhibit A.

WITNESSETH THAT:

        WHEREAS, in the interests of affording an incentive to the Grantee to
give his best efforts to the Company as a Director, the Company wishes to
provide that the Grantee shall have an option to buy Common Shares of the
Company:

        NOW, THEREFORE, it is hereby mutually agreed as follows:

        1.         The Company hereby grants to the Grantee the right and option
to purchase, on the terms and conditions hereinafter set forth, all or any part
of an aggregate of            shares (hereinafter called “Subject Shares”) of
the presently authorized but unissued, or treasury, Common Shares of the Company
(hereinafter called the “Common Shares”), granted on _________, 2003 at a
purchase price of $_______ per share, exercisable in whole or in part from time
to time, subject to the limitation that the options represented by this
Agreement shall be exercisable in four equal installments as set forth in
Section 6(e) of the Plan. The option shall expire as to all shares subject to
purchase hereunder on the 10th anniversary date of this Agreement if not
exercised on or before such date.

        2.         Subject to the limitation specified in Section 1 hereof and
in Section 6(e) of the Plan, the Grantee may from time to time exercise this
option by delivering a written notice of exercise and subscription agreement to
the Secretary of the Company specifying the number of whole shares to be
purchased, accompanied by payment in cash, by certified check or by bank
cashier’s check, through the tender to the Company of Common Shares of the
Company or through the withholding of Common Shares of the Company that are
subject to the option, of the aggregate option price of such number of shares.
The fair market value of any Common Shares surrendered or withheld shall be
determined by the Company’s Director Stock Option Committee (the “Committee”) in
the same manner in which the Committee establishes option prices, as provided in
Section 6(c) of the Plan. Such exercise shall be effective upon receipt by the
Secretary of such written notice, subscription agreement and payment of the
purchase price. Only the Grantee may exercise the option during the lifetime of
the Grantee. No fractional shares may be purchased at any time hereunder.

        3.         Upon the effective exercise of the option, or any part
thereof, certificates representing the shares so purchased, marked fully paid
and non-assessable, shall be delivered to the person who exercised the option,
except as provided in Section 6(j) of the Plan. Until certificates representing
such shares shall have been issued and delivered, the Grantee shall not have any
of the rights or privileges of a shareholder of the Company in respect of any of
such shares.

        4.         In the event that, prior to the delivery by the Company of
all the Subject Shares, there shall be an increase or reduction in the number of
Common Shares of the Company issued and outstanding by reason of any subdivision
or consolidation of Common Shares or any other capital adjustment, the number of
shares then subject to this option shall be increased or decreased as provided
in Section 6(g) of the Plan.

        5.         The option and the rights and privileges conferred by this
Option Agreement shall not be assigned or transferred by the Grantee in any
manner, except by will or under the laws of descent and distribution. In the
event of any attempted assignment or transfer in violation of this Section 5,
the option, rights and privileges conferred by this Option Agreement shall
become null and void.

        6.         Nothing herein contained shall be deemed to create any
limitation or restriction upon such rights as the Company would otherwise have
to terminate a person as a director of the Company.

        7.         The option, rights and privileges herein conferred are
granted subject to the terms and conditions set forth herein and in the Plan.

        8.         Any notices to be given or served under the terms of this
Option Agreement shall be addressed to the Secretary of the Company at 2701 Kent
Avenue, West Lafayette, Indiana 47906, and to the Grantee at the address set
forth on page one of this Option Agreement, or such other address or addresses
as either party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given or served, if and when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, postage prepaid, and
deposited in the United States mail.

        9.         The interpretation by the Stock Option Plan Committee,
appointed by the Company’s Board of Directors, of any provisions of the Plan or
of this Option Agreement shall be final and binding on the Grantee unless
otherwise determined by the Company’s Board of Directors.

        10.         This option, and any Common Shares which may be acquired
hereby, are being acquired by the Grantee for investment only and not for
resale. Neither this option nor the Subject Shares have been registered under
the Securities Act of 1933 or any state securities law. None of the Subject
Shares may be sold, transferred, pledged, or hypothecated unless first
registered under such laws, or unless counsel for the Company has given an
opinion that registration under such laws is not required, and the Grantee
agrees to the placement of a legend to that effect upon any certificates
evidencing Common Shares acquired by him through the exercise of the option
granted hereby.




- 2 -

        11.         This Option Agreement shall be governed by the laws of the
State of Indiana.

        12.         This Option Agreement shall not be amended or modified
except in writing signed by both parties hereto.

        IN WITNESS WHEREOF, the Company and the Grantee have signed this Option
Agreement as of the day and year first above written.











ATTEST:




--------------------------------------------------------------------------------

“COMPANY”

BIOANALYTICAL SYSTEMS, INC.



By:  

--------------------------------------------------------------------------------








“GRANTEE”



By:  

--------------------------------------------------------------------------------





- 3 -